Mr. Chief Justice Clarity delivered the opinion of the court: The claimant was appointed in due course as metal mine inspector and entered upon the duties of his position the 16th day of February, 1922* and has continued as such inspector from the time of his appointment until the filing of his declaration. The plaintiff alleges that his salary was fixed by the laws of the State of Illinois, Section .95, Chapter 93 of the Smith - Hurd, Illinois Statute, that the amount so fixed was $3,600.00 a year, that part of the time he was paid $250.00 per month and part of the time $125.00 per month. It appears from the record further, that the difference between the amount paid him and the amount allowed by the statute up to July 1,1924, amounts to the sum of $2,950.00. It does not appear from the declaration that the claimant asked for any further relief. The Attorney General comes and files his demurrer. It is the opinion of this court after examining all the records that this claimant entered upon his duties under the statute fixing his salary at $3,600.00 per year for the term of his appointment and,therefore in equity and social justice, as well as law, is entitled to recover for the services rendered. It is therefore recommended by the court that claimant be allowed the sum of $2,950.00.